SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1362
CAF 10-02051
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF SUSAN HARTMAN,
PETITIONER-APPELLANT,

                      V                                            ORDER

RICHARD C. HARTMAN, JR., RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PETITIONER-APPELLANT.

EMILY A. VELLA, ATTORNEY FOR THE CHILD, SPRINGVILLE, FOR BRANDI H.


     Appeal from an order of the Family Court, Cattaraugus County
(Larry M. Himelein, J.), entered September 2, 2010 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                     Frances E. Cafarell
                                                  Clerk of the Court